IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42111

STATE OF IDAHO,                                  )     2015 Unpublished Opinion No. 343
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 11, 2015
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOHN MICHAEL MUGUIRA, aka JOHN                   )     THIS IS AN UNPUBLISHED
MICHEAL MUGUIRE,                                 )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of three years, for eluding a peace officer, affirmed; order
       denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       MELANSON, Chief Judge; GUTIERREZ, Judge;
                               and GRATTON, Judge

PER CURIAM
       John Michael Muguira pled guilty to eluding a peace officer. Idaho Code § 49-1404(2).
The district court sentenced Muguira to a unified term of five years, with a minimum period of
confinement of three years. Muguira filed an Idaho Criminal Rule 35 motion, which the district
court denied. Muguira appeals asserting that the district court abused its discretion by imposing
an excessive sentence and by denying his I.C.R. 35 motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State

                                                1
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Muguira’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Muguira’s judgment of conviction and sentence, and the district court’s order
denying Muguira’s Rule 35 motion, are affirmed.




                                                     2